UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2007 Item 1. Report to Stockholders. FundX Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund FundX ETF Aggressive Upgrader Fund FundX ETF Upgrader Fund Annual Report October 31, 2007 FUNDX UPGRADER FUNDS October 31, 2007 Dear Shareholders, Thank you for your continued support of the FundX Upgrader Funds. When we launched the first FundX Upgrader Fund (FUNDX) in 2001, we couldn’t imagine that six years later, we would manage seven FundX Upgrader Funds, collectively totaling $1.6 billion in assets. Total assets in the FundX Upgrader Funds represent an accumulation of our shareholders’ different investment goals.Perhaps you invested your retirement savings in the FundX Upgrader Funds or invested money you intend to use for a down payment on a home. You may have invested money to eventually pay for your child’s college education. Whatever your reason for choosing the FundX Upgrader Funds, thank you. We are committed to systematically Upgrading on your behalf.Over the past year – as every year – we have classified funds by risk, ranked funds on near term performance and invested in the funds highly ranked by our system. Through out the year we monitored the markets and fund performance, and continually made portfolio changes in response to changing market conditions. After considering risk, the Upgrader Funds have always invested in whatever type of underlying funds are doing best in the current market – as measured by our scoring system.That means we may invest in domestic or international funds, value or growth funds, or a mix of large, mid, small, or micro capitalization funds. The Upgrader Funds never limit investments to a narrow, Morningstar “Style Box” category because it simply makes sense to be open to all possibilities in the market.And we believe the performance of each of the Upgrader Funds since inception shows that our “go anywhere’ approach indeed makes sense. This past year our funds have taken good advantage of the continued strength in many international funds.All of the Upgrader Funds of funds have benefited from strong performance in Europe, Asia, Latin America and diversified emerging markets and have gotten a boost from the weak dollar as well. MARKET PERSPECTIVE This year has been a wild ride in the U.S. markets. The S&P 500 hit an all-time high in July, only to drop 12% the following month. During the third quarter, the S&P 500 index moved up or down at least 1% on the majority of trading days. But by the end of the third quarter, most major indices had recovered to new highs. With two months left in 2007, NASDAQ is on track to post its best annual gain of the decade; it’s up over 18% through October 31st. The large-cap S&P 500 Index is up 10.8% year-to-date, while the small-cap Russell 2000 Index gained 5.1% through October 31, 2007. The U.S. dollar continued its slide in 2007, hitting yet another low against the euro in October. Overseas stocks continued strongly, with the Europe Australasia and Far East (EAFE) Index up nearly 18% year to date through October 31, 2007. European stock funds returned roughly twice as much as their American counterparts in the last three years.Returns from funds focused in Latin America, China, India and other parts of Asia have been particularly high. International funds continue to dominate our performance-based ranks and as you’ll see in the Management Discussion of Fund Performance, international funds still represent a majority of our growth portfolios. This global approach with significant allocations in developed as well as emerging markets has served us well for several years now. MANAGEMENT DISSCUSSION OF FUND PERFORMANCE FUNDX UPGRADER FUND (FUNDX) Of the 59 funds in the portfolio at the end of the fiscal year (October 31) 19 of them were held a year ago.All 19 are foreign funds.In addition to broad-based funds tracking European market indexes, another consistent theme has been emerging markets, especially China and Latin America.Many of our international holdings have been steadily present in the portfolio for more than three years. Fortunately, there were few actual “losers” among our holdings during the year.Out of 112 funds and ETFs held at some point during the fiscal year, just eight showed negative returns for the time they were in the portfolio. These included PowerShares Dynamic Energy Exploration (PXE) (just one tenth of one percent of the portfolio when purchased), which lost 14% in the short six weeks it was held.Other small losses were incurred by Vanguard Utilities ETF (VPU), Old Mutual US Analytic US Long Short (OBDEX), and BlackRock Global Resources (SSGRX), an energy fund that, though it lost 7.7% from October 31, 2006 until we sold it in January 2007, had garnered gains exceeding 100% in the three years we held it prior to that time. The biggest gains came, not too surprisingly, from emerging markets funds, three of which more than doubled in value during the fiscal year: iShares MSCI Brazil (EWZ), iShares Xinhua China (FXI) and Matthews China (MCHFX).More mature-market overseas funds rang up impressive returns as well.The small/mid-cap Columbia Acorn International Fund (ACINX), rose over 40%, as did BlackRock International Opportunity (BRESX) and Thornburg International Value (TGVAX). WWW.UPGRADERFUNDS.COM - 1 - FUNDX UPGRADER FUNDS Funds that departed the portfolio over the twelve months frequently had the word “value” in their names, such as iShares MSCI EAFE Value (EFV), iShares Russell 1000 Value (IWD), iShares S&P 500 Value (IVE), John Hancock Classic Value (PZFVX) and PowerShares Dynamic Large Cap Value (PWV).These domestic funds did not generate losses during their tenure in the portfolio – rather they merely fell in our rankings because they were outpaced by other funds with even better performance.Real estate, telecom and financial services funds also fell in our rankings and were eliminated, but not without making some small contribution to positive performance. NASDAQ funds are very recent additions to the mix – Rydex Dynamic OTC (RYVYX) and ProShares Ultra QQQ (QLD).Newcomers to mix also include several large-cap domestic growth funds, such as Calamos Growth (CVGRX), Wells Fargo Advantage Growth (SGROX), T Rowe Price Blue Chip (TRBCX), and Marsico Growth (MGRIX). FUNDX AGGRESSIVE UPGRADER FUND (HOTFX) Of the 53 funds in the portfolio at the end of the fiscal year (October 31) 19 of them were held a year ago.All 19 are foreign funds.In addition to broad-based funds tracking European market indexes, another consistent theme has been emerging markets, especially China and Latin America.Many of our international holdings have been steadily present in the portfolio for more than three years. Out of 105 funds and ETFs held at some point during the fiscal year, just three showed net negative returns for the time they were in the portfolio. These were Vanguard Utilities ETF (VPU) which lost 5.6% during the two months it was held; BlackRock Mid-Cap Value (CMVIX), which lost 3.2% (each comprised just 0.4% of the portfolio when purchased); and BlackRock Global Resources (SSGRX), an energy fund that, though it lost 7.7% from October 31, 2006 until we sold it in January 2007, had garnered gains exceeding 100% in the three years we held it prior to that time. The biggest gains came, not too surprisingly, from emerging markets funds, three of which more than doubled in value during the fiscal year: iShares MDCI Brazil (EWZ), iShares Xinhua China (FXI) and Matthews China (MCHFX).Another China fund, PowerShares Golden Dragon (PGJ) gained over 80% and Dreihaus Emerging Markets (DREGX) rose more than 70%. More mature-market overseas funds rang up impressive returns as well.The small/mid-cap funds Columbia Acorn International (ACINX) and Oppenheimer International Small Cap (OSMAX) each rose over 40%, as did BlackRock International Opportunity (BRESX) and Thornburg International Value (TGVAX). Several funds removed from the portfolio over the twelve months were focused in domestic “value” stocks, an area of the market that had dominated for over six years.These departures included iShares MSCI EAFE Value (EFV), iShares Russell 1000 Value (IWD), iShares S&P 500 Value (IVE), John Hancock Classic Value (PZFVX) and PowerShares Dynamic Large Cap Value (PWV).These funds did not generate losses during their tenure in the portfolio – rather they merely fell in our rankings because they were outpaced by other funds with even better performance.Real estate, telecom and financial services funds also fell in our rankings and were eliminated, but not without making some small contribution to positive performance. NASDAQ funds are very recent additions to the mix – Rydex Dynamic OTC (RYVYX), ProShares Ultra QQQ (QLD) – as are a number of large-cap domestic growth funds, such as Wells Fargo Advantage Growth (SGROX) and Marsico Growth (MGRIX). FUNDX CONSERVATIVE UPGRADER FUND (RELAX) Of the 31 funds in the portfolio at the end of the fiscal year (October 31) 12 of them were held a year ago. Strongest gains have come from international and global funds.These included Matthews Asian Growth & Income (MACSX) – up over 30% – a Pacific region fund that focuses on dividend paying stocks, convertible bonds and some preferred stocks.Other international exposure has been primarily in diversified equity funds invested in mature (mostly European) markets.Strong contributors to performance included BlackRock International Opportunity (BRESX) and Thornburg International Value (TGVAX), each of which gained over 40% during the fiscal year. Three others gained over 30%: iShares EMU (European Monetary Union) Index (EZU); Julius Baer International Equity (BJBIX); and Fidelity International Discovery (FIGRX). Those funds more than made up for the negative returns chalked up by a number of funds, including several in the real estate sector.StreetTracks DJ Wilshire REIT (RWR), iShares C&S Realty Majors (ICF) and iShares DJ US Real Estate (IYR) each lost approximately 4%, while the Vanguard REIT Index (VNQ) dropped 11% during the fiscal year.Realty funds, appreciated for their high yields, had been a strong presence in the portfolio a year ago, but were removed in the middle of the year, as commercial real estate weakened. Other losses came from FBR Gas Utility Index (GASFX) (down 8%) andOld Mutual Analytic Defensive Equity (ANDEX) (down 6.5%). Funds removed from the portfolio in the past year include a few value funds that fell in our relative rankings versus other funds.These included John Hancock Classic Value (PZFVX) and StreetTRACKS DJ Wilshire Large Cap Value (ELV), though these funds did contribute positive performance to the portfolio. Among the current Class 3 holdings are recently added large-cap domestic growth funds, such as Calamos Growth (CVGRX) and Marsico Growth (MGRIX). WWW.UPGRADERFUNDS.COM - 2 - FUNDX UPGRADER FUNDS FUNDX FLEXIBLE INCOME FUND (INCMX) High yield funds, which have given the portfolio a great boost over the past three years and more, made up over 25% of INCMX a year ago.They have since been pruned back to about 10% of the portfolio, a reflection of the bond market shocks that came as a result of the summer’s credit “crisis.”Real estate funds never became a very large presence in the portfolio, but, prompted by the same credit crunch, the position in Fidelity Real Estate Income (FRIFX) was removed in June, and Kensington Select Income (KIFAX) was sold off in July and August.Kensington lost almost 6% while held in the portfolio this fiscal year. The strongest gains during the year came from two Class 4 funds: Matthews Asian Growth & Income (MACSX) – up over 30% – a Pacific region fund that focuses on dividend paying stocks, convertible bonds and some preferred stocks; and Permanent Portfolio (PRPFX), up 16%. Strategic bond funds, whose managers are permitted to play the field as they see opportunities arise, were also steady contributors to INCMX in the past year.Five positions from that category have been in the portfolio for the whole of the year, with great success: Eaton Vance Strategic Income (ETSIX) (+8.4%), Loomis Sayles Bond Fund (LSBDX) (+10.2%), Oppenheimer Strategic Income (OPSIX) (+10.4%), Fidelity Advisor Strategic Income (FSIAX) (+7.4%) and Pioneer Strategic Income (PSRAX) (6.2%). Short-term funds have come down from a 25.8% weighting to 18.4% of the portfolio over the twelve months, while Intermediate funds have gone from zero to 6.6% of the mix. FUNDX ETF AGGRESSIVE UPGRADER FUND (UNBOX) Right out of the starting gate, UNBOX has surpassed our expectations.This assertive mix of exchange traded funds (ETFs) is not restricted to preordained targets to each of our four equity risk classes.Due to the current strength of the more aggressive funds, the portfolio is entirely comprised of funds from our Class 1 and 2 listings.It has been since its launch on January 31 of this year. As of October 31, more than half of UNBOX consisted of emerging market funds.This has driven much of the fund’s performance, due in part to funds such as iShares MSCI Brazil (EWZ), up 84%; iShares Xinhua China (FXI), up 131%; and PowerShares Golden Dragon (PGJ), up 106%. The portfolio faced only minor downdrafts during this particular period, losing 7% to 8% each on small positions in three REIT funds, iShares DJ US Real Estate (IYR), iShares C&S Realty Majors (ICF) and Vanguard REIT Index (VNQ).These funds were held for just two months and were eliminated in early April. FUNDX ETF UPGRADER FUND (REMIX) One of two newcomers to the Upgrader Fund family, this portfolio of exchange traded funds (ETFs) reflects a unique mix of our risk classes. As of October 31, just over 61% of the portfolio was anchored in core funds from our Class 3 listings, with the balance in more aggressive Class 1 and 2 funds.Like the other Upgrader funds of funds, REMIX is heavily weighted toward foreign funds, mostly in established European markets.In addition, more than 18% of the REMIX portfolio consisted of emerging market funds, which, as in all of our other funds, has done much to drive strong returns.This was more than enough to compensate for a handful of weak performers, including small positions in two real estate funds, iShares DJ US Real Estate (IYR) and iShares C&S Realty Majors (ICF), which lost approximately 8 and 9%, respectively while in the portfolio. The largest dollar gain in the portfolio came from iShares EMU (European Monetary Union) Index (EZU). As always, we aregrateful for your continued support of the FundX Upgrader Funds. Sincerely, Janet Brown Please refer to the following page for important disclosure information. WWW.UPGRADERFUNDS.COM - 3 - FUNDX UPGRADER FUNDS Past performance does not guarantee future results.Short term performance, in particular, is not a good indication of the fund's future performance, and investment should not be made solely on return. Mutual fund investing involves risk. Principal loss is possible. Because most of the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, non-diversification, high yield bonds, fixed income investments and short sales.• Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.• Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales.• Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.• Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities.Concentration Risk – To the extent that the Fund concentrates its investments in a particular industry or sector, the Fund’s shares may be more volatile and fluctuate more than shares of a fund investing in a broader range of securities. ETF Trading Risk – Because the Funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Non-Diversification Risk –The Underlying Funds may invest in a limited number of issuers and therefore may be considered non-diversified. If an Underlying Fund focuses its investments in a limited number of issuers, it’s NAV per share, market price and total returns may fluctuate more or fall greater in times of weaker markets than a more diversified mutual fund. Short Sales Risk –The Underlying Funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended to. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000 Small Cap index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. The EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1000 foreign common stock prices including the reinvestment of dividends.It is widely recognized as a benchmark for measuring the performance of international value funds. You cannot invest directly in an index. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3:HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. CLASS 4:TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5:FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity. Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The information provided in this letter represents the opinion of Janet Brown and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Sector weightings and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments of this report for further sector and holding information. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. (12/07) WWW.UPGRADERFUNDS.COM - 4 - FUNDX UPGRADER FUNDS ALLOCATION OF PORTFOLIO AT OCTOBER 31, 2007 (UNAUDITED) FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund FundX ETF Aggressive Upgrader Fund FundX ETF Upgrader Fund * Cash equivalents and other assets less liabilities (excluding payable for securities on loan). WWW.UPGRADERFUNDS.COM - 5 - FUNDX UPGRADER FUNDS EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED OCTOBER 31, 2007 (UNAUDITED) As a shareholder of the FundX Upgrader Funds (the “Funds”), you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/07 – 10/31/07). ACTUAL EXPENSES The first line of the tables below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, the Funds’ transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem those shares that have been held for less than 30 days.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the examples below.The examples below include, but are not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, the examples below do not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by a Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the tables are useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. FUNDX UPGRADER FUND Beginning Ending Expenses Paid Account Account During the Period Value 5/1/07 Value 10/31/07 5/1/07 – 10/31/07* Actual $1,000 $1,148 $5.96 Hypothetical (5% annual return before expenses) $1,000 $1,020 $5.60 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.10% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). WWW.UPGRADERFUNDS.COM - 6 - FUNDX UPGRADER FUNDS EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED OCTOBER 31, 2007 (UNAUDITED), CONTINUED FUNDX AGGRESSIVE UPGRADER FUND Beginning Ending Expenses Paid Account Account During the Period Value 5/1/07 Value 10/31/07 5/1/07 – 10/31/07* Actual $1,000 $1,194 $6.63 Hypothetical (5% annual return before expenses) $1,000 $1,019 $6.10 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.20% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). FUNDX CONSERVATIVE UPGRADER FUND Beginning Ending Expenses Paid Account Account During the Period Value 5/1/07 Value 10/31/07 5/1/07 – 10/31/07* Actual $1,000 $1,068 $6.34 Hypothetical (5% annual return before expenses) $1,000 $1,019 $6.19 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.22% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). FUNDXFLEXIBLE INCOMEFUND Beginning Ending Expenses Paid Account Account During the Period Value 5/1/07 Value 10/31/07 5/1/07 – 10/31/07* Actual $1,000 $1,026 $4.71 Hypothetical (5% annual return before expenses) $1,000 $1,021 $4.70 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 0.92% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). FUNDX ETF AGGRESSIVE UPGRADER FUND Beginning Ending Expenses Paid Account Account During the Period Value 5/1/07 Value 10/31/07 5/1/07 – 10/31/07* Actual $1,000 $1,294 $8.67 Hypothetical (5% annual return before expenses) $1,000 $1,018 $7.63 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the since inception period). FUNDX ETF UPGRADER FUND Beginning Ending Expenses Paid Account Account During the Period Value 5/1/07 Value 10/31/07 5/1/07 – 10/31/07* Actual $1,000 $1,124 $8.03 Hypothetical (5% annual return before expenses) $1,000 $1,018 $7.63 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/365 (to reflect the since inception period). WWW.UPGRADERFUNDS.COM - 7 - FUNDX UPGRADER FUNDS FundX Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Wilshire 5000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (11/1/01), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Upgrader Fund S&P 500 Index Dow Jones Wilshire 5000 Index 1 year 31.55% 14.56% 15.28% 3 years 22.49% 13.16% 14.19% 5 years 20.64% 13.88% 15.31% Since Inception (11/1/01) 15.13% 8.03% 9.56% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 8 - FUNDX AGGRESSIVE UPGRADER FUND FundX Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index, Dow Jones Wilshire 5000 Index and Russell 2000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Aggressive Upgrader Fund S&P 500 Index Dow Jones Wilshire 5000 Index Russell 2000 Index 1 year 37.99% 14.56% 15.28% 9.27% 3 years 25.69% 13.16% 14.19% 13.69% 5 years 22.76% 13.88% 15.31% 18.67% Since Inception (7/1/02) 19.53% 11.20% 12.43% 13.58% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends.The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 9 - FUNDX CONSERVATIVE UPGRADER FUND FundX Conservative Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Wilshire 5000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Conservative Upgrader Fund S&P 500 Index Dow Jones Wilshire 5000 Index 1 year 17.68% 14.56% 15.28% 3 years 15.40% 13.16% 14.19% 5 years 15.69% 13.88% 15.31% Since Inception (7/1/02) 12.51% 11.20% 12.43% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 10 - FUNDX FLEXIBLE INCOME FUND FundX Flexible Income Fund Value of $10,000 vs Lehman Aggregate Bond Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (7/1/02), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. Period FundX Flexible Income Fund Lehman Aggregate Bond Index 1 year 8.43% 5.38% 3 years 6.36% 3.88% 5 years 7.91% 4.41% Since Inception (7/1/02) 7.31% 4.91% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The Lehman Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 11 - FUNDX ETF AGGRESSIVE UPGRADER FUND FundX ETF Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index, Dow Jones Wilshire 5000 Index and Russell 2000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (1/31/07), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. The since inception return for the S&P 500 Index was 9.21%, for the Dow Jones Wilshire 5000 Index was 9.21% and for the Russell 2000 Index was 4.37%. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 7 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends.The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 12 - FUNDX ETF UPGRADER FUND FundX ETF Upgrader Fund Value of $10,000 vs S&P 500 Index and Dow Jones Wilshire 5000 Index This chart illustrates the performance of a hypothetical $10,000 investment made on the Fund’s inception (1/31/07), and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. The since inception return for the S&P 500 Index was 9.21% and for the Dow Jones Wilshire 5000 Index was 9.21%. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Fund imposes a 2% redemption fee on shares held less than 7 days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Dow Jones Wilshire 5000 Index measures the performance of all U.S. headquartered companies regardless of exchange.It reflects no deduction for fees, expenses or taxes and does not include reinvested dividends. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 13 - FUNDX UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007 Shares Value Investment Companies: 99.7% Class 1 & 2 Funds: 30.6%^ 683,866 American Century Heritage - Investor Class $ 15,612,658 298,409 Columbia Acorn International Fund - Class Z 15,359,089 783,103 Excelsior Emerging Markets Fund - Service Class1 15,411,457 57,939 Federated International Small Company Fund - Class A2 3,361,060 115,775 Fidelity Latin American Fund 7,859,949 47,000 iPath MSCI India Index Exchange Traded Note2, 3 4,315,070 61,450 iShares FTSE/Xinhua China 25 Index Fund3 13,427,439 445,049 iShares MSCI Australia Index Fund 15,447,651 69,402 iShares MSCI Brazil Index Fund3 5,940,811 388,000 iShares MSCI Canada Index Fund3 13,999,040 69,900 iShares MSCI Emerging Markets Index Fund3 11,686,581 438,150 ishares MSCI Germany Index Fund3 15,896,082 412,000 iShares MSCI Hong Kong Fund3 9,859,160 692,106 iShares MSCI Malaysia Index Fund3 9,073,510 132,500 iShares MSCI Netherlands Index Fund3 4,347,325 90,148 iShares MSCI Pacific ex-Japan Index Fund 16,391,611 660,855 iShares MSCI Singapore Index Fund3 10,401,858 95,000 iShares MSCI South Korea Index Fund 7,102,200 226,024 iShares MSCI SwedenIndex Fund3 8,143,645 36,785 iShares S&P Latin America 40 Index Fund 9,817,181 267,473 Matthews China Fund 12,640,794 304,069 Matthews India Fund2 7,063,531 366,608 Oppenheimer International Small Company Fund - Class A 13,861,459 199,689 Pioneer Emerging Markets Fund - Class A1 9,259,590 185,000 PowerShares Dynamic Oil Services Portfolio2, 3 5,057,900 150,000 Powershares Wilderhill Clean Energy Portfolio3 3,807,000 2,500 Proshares Ultra QQQ 306,175 42,694 Rydex Dynamics Funds, OTC 2X Strategy Fund - Class H2 1,492,573 139,000 Vanguard Emerging Markets Stock ETF 16,301,920 68,776 Wells Fargo Advantage Growth Fund - Investor Class2 2,081,155 25,000 WisdomTree Pacific ex-Japan Total Dividend Fund3 2,354,250 Total Class 1 & 2 Funds (Cost $201,640,330) 287,679,724 Class 3 Funds: 69.1%^ 296,595 AllianceBernstein International Value Fund - Class A 7,592,831 589,931 BlackRock International Opportunities Portfolio - Service Class1 31,278,157 490,500 Calamos Growth Fund - Class A 34,477,239 657,047 Columbia Acorn Select Fund - Class Z1 20,421,017 367,944 Diamonds Trust - Series1 51,125,819 64,828 Dodge & Cox International Stock Fund 3,302,357 89,141 Excelsior Value and Restructuring Fund 5,422,464 1,014,755 Goldman Sachs Structured International Equity Fund -Class A1 17,677,035 294,278 Harbor International Fund - Institutional Class 23,383,310 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 14 - FUNDX UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007, CONTINUED Shares Value Investment Companies: 99.7%, Continued Class 3 Funds: 69.1%^, Continued 431,475 iShares MSCI EMU Index Fund $ 54,749,863 411,984 iShares S&P Europe 350 Index Fund3 51,333,206 926,523 Julius Baer International Equity Fund - Class A 48,234,774 1,261,650 Laudus International Market Masters Fund 32,802,900 895,882 Marsico Growth Fund2 21,823,683 425,194 Oppenheimer Small & Mid Cap Value Fund - Class A 18,189,797 656,075 PowerShares International Dividend Achievers Portfolio3 14,774,809 515,432 Rydex Series Trust Sector Rotation Fund - Class H1 9,185,001 185,017 SPDR DJ Euro Stoxx 503 12,044,607 486,189 SSgA International Stock Selection Fund 7,608,851 232,965 T. Rowe Price Blue Chip Growth Fund 9,852,098 1,340,389 Thornburg International Value Fund - Class A 50,907,989 43,827 Thornburg Value Fund - Class A 1,956,416 650,610 Vanguard European Stock ETF 53,291,465 113,398 Vanguard Growth ETF3 7,569,316 524,408 Vanguard International Value Fund - Investor Class 25,376,103 163,200 WisdomTree DIEFA Fund3 12,308,544 271,000 Wisdomtree International Dividend Top 100 Fund3 21,124,450 40,000 WisdomTree International Mid-Cap Dividend Fund - Class F 3,005,200 Total Class 3 Funds (Cost $526,810,695) 650,819,301 Total Investment Companies (Cost $728,451,025) 938,499,025 Short-Term Investment: 0.3% 3,135,042 Fidelity Institutional Money Market Portfolio 3,135,042 Total Short-Term Investment (Cost $3,135,042) 3,135,042 Investment Purchased With Proceeds From Securities Lending - 11.1% 104,020,858 Mount Vernon Securities Lending Prime Portfolio4 104,020,858 Total Investment Purchased With Proceeds From Securities Lending (Cost $104,020,858) 104,020,858 Total Investments: 111.1% (Cost $835,606,925) 1,045,654,925 Liabilities in excess of other assets: (11.1)% (104,352,437 ) Net Assets: 100.0% $ 941,302,488 1 A portion of this security is considered illiquid.As of October 31, 2007, the value of these investments was $25,818,532 or 2.7% of net assets.See Note 2 in the Notes to the Financial Statements. 2 Non-income producing. 3 This security or a portion of this security is out on loan at October 31, 2007.See Note 2 in the Notes to Financial Statements. 4 The fund may loan securities representing up to one third of the value of its total assets to broker-dealers, banks, or other institutional borrowers of securities.The cash collateral received by the fund is invested in this money market fund.See Note 2 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 15 - FUNDX UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007, CONTINUED ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily, Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007 Shares Value Investment Companies: 99.5% Class 1 & 2 Funds: 60.6%^ 427,660 American Century Heritage - Investor Class $ 9,763,471 144,574 Columbia Acorn International Fund - Class Z 7,441,234 119,148 Driehaus Emerging Markets Growth Fund 7,007,093 330,850 Excelsior Emerging Markets Fund - Service Class 6,511,121 50,465 Federated International Small Company Fund - Class A * 2,927,480 42,500 iPath MSCI India Index Exchange Traded Note *1 3,901,925 33,820 iShares FTSE/Xinhuq China 25 Index Fund1 7,390,008 264,275 iShares MSCI Australia Index Fund1 9,172,985 65,450 iShares MSCI Brazil Index Fund1 5,602,520 202,100 iShares MSCI Canada Index Fund1 7,291,768 54,150 iShares MSCI Emerging Markets Index Fund1 9,053,339 270,809 iShares MSCI Germany Index Fund1 9,824,951 327,300 iShares MSCI Hong Kong Fund1 7,832,289 555,930 iShares MSCI Malaysia Index Fund1 7,288,242 141,404 iShares MSCI Netherlands Index Fund1 4,639,465 57,911 iShares MSCI Pacific ex-Japan Index Fund 10,529,957 522,950 iShares MSCI Singapore Index Fund 8,231,233 57,200 iShares MSCI South Korea Index Fund1 4,276,272 211,323 iShares MSCI Sweden Index Fund1 7,613,968 16,493 iShares S&P Latin America 40 Index Fund 4,401,652 295,768 Matthews China Fund 13,977,983 209,585 Matthews India Fund * 4,868,657 201,894 Oppenheimer International Small Company Fund - Class A 7,633,601 87,500 PowerShares Dynamic Oil Services Portfolio * 2,392,250 61,098 PowerShares Golden Dragon Halter USX China Fund1 2,365,715 53,000 Powershares Wilderhill Clean Energy Portfolio1 1,345,140 61,225 Rydex Dynamics Funds, OTC 2X Strategy Fund - Class H * 2,140,422 4,166 Proshares Ultra QQQ 510,210 94,500 Vanguard Emerging Markets Stock ETF 11,082,960 51,441 Wells Fargo Advantage Growth Fund - Investor Class * 1,556,608 18,000 WisdomTree Pacific ex-Japan High Yield Fund 1,508,400 105,600 WisdomTree Pacific ex-Japan Total Dividend Fund1 9,944,352 Total Class 1 & 2 Funds (Cost $141,905,393) 200,027,271 Class 3 Funds: 38.9%^ 139,041 BlackRock International Opportunities Portfolio - Service Class 7,371,951 101,147 Calamos Growth Fund - Class A 7,109,628 106,143 Columbia Acorn Select Fund - Class Z 3,298,931 84,800 Diamonds Trust - Series1 11,782,960 106,205 iShares MSCI EMU Index Fund 13,476,352 84,172 iShares S&P Europe 350 Index Fund1 10,487,831 156,260 Julius Baer International Equity Fund - Class A 8,134,881 246,268 Laudus International Market Masters Fund 6,402,955 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 17 - FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007, CONTINUED Shares Value Investment Companies: 99.5%, Continued Class 3 Funds: 38.9%^, Continued 14,393 MainStay ICAP International Fund - Investor Class $ 645,689 276,619 Marsico Growth Fund * 6,738,441 203,700 PowerShares International Dividend Achiever Fund 4,587,324 157,925 Rydex Series Trust Sector Rotation Fund - Class H 2,814,226 45,800 SPDR DJ Euro Stoxx 501 2,981,580 111,957 T. Rowe Price Blue Chip Growth Fund 4,734,646 109,833 T. Rowe Price International Growth & Income Fund 2,243,888 267,517 Thornburg International Value Fund - Class A 10,160,310 834 Thornburg Value Fund - Class A 37,251 140,680 Vanguard European Stock ETF 11,523,099 80,798 Vanguard Growth ETF1 5,393,267 122,740 Vanguard International Value Fund - Investor Class 5,939,365 34,000 WisdomTree International Mid-Cap Dividend Fund - Class F 2,554,420 Total Class 3 Funds (Cost $105,632,822) 128,418,995 Total Investment Companies (Cost $247,538,215) 328,446,266 Short-Term Investment: 0.2% 824,289 Fidelity Institutional Money Market Portfolio 824,289 Total Short-Term Investment (Cost $824,289) 824,289 Investment Purchased With Proceeds From Securities Lending - 16.9% 55,641,818 Mount Vernon Securities Lending Prime Portfolio2 55,641,818 Total Investment Purchased With Proceeds From Securities Lending (Cost $55,641,818) 55,641,818 Total Investments: 116.6% (Cost $304,004,322) 384,912,373 Liabilities in excess of other assets: (16.6)% (54,806,984 ) Net Assets: 100.0% $ 330,105,389 * Non-income producing. 1 This security or a portion of this security is out on loan at October 31, 2007.See Note 2 in the Notes to Financial Statements. 2 The fund may loan securities representing up to one third of the value of its total assets to broker-dealers, banks, or other institutional borrowers of securities.The cash collateral received by the fund is invested in this money market fund.See Note 2 in the Notes to Financial Statements. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily, Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 18 - FUNDX CONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007 Shares Value Investment Companies: 99.3% Class 3 Funds: 50.1%^ 87,856 BlackRock International Opportunities Portfolio - Service Class $ 4,658,137 62,843 Calamos Growth Fund - Class A 4,417,247 133,792 Columbia Acorn Select Fund - Class Z 4,158,246 28,500 Diamonds Trust - Series1 3,960,075 43,924 Harbor International Fund - Institutional Class 3,490,228 35,542 iShares MSCI EMU Index Fund 4,509,924 18,300 iShares S&P Europe 350 Index Fund 2,280,180 77,244 Julius Baer International Equity Fund - Class A 4,021,337 86,544 Marsico Growth Fund * 2,108,201 67,175 PowerShares International Dividend Achievers Fund1 1,512,781 48,700 SPDR DJ Euro Stoxx 501 3,170,370 149,188 T. Rowe Price International Growth & Income Fund 3,047,921 115,400 Thornburg International Value Fund - Class A 4,382,892 124 Thornburg Value Fund - Class A 5,539 45,204 Vanguard European Stock ETF 1 3,702,660 18,297 Vanguard International Value Fund - Investor Class 885,401 28,536 WisdomTree International Mid-Cap Dividend Fund - Class F 2,143,910 Total Class 3 Funds (Cost $43,099,539) 52,455,049 Class 4 Funds: 49.2%^ 15,437 Alpine Dynamic Dividend Fund 205,616 298,442 American Century Utilities Fund - Investor Class2 5,783,800 221,741 Blackrock Global Allocation Fund - Class A 4,705,341 102,487 Buffalo Balanced Fund 1,292,360 411,225 Calamos Global Growth & Income Fund - Class A 5,276,021 161,380 Evergreen Equity Income Fund - Class I 4,086,131 76,043 Fidelity Convertible Securities Fund 2,307,901 48,131 Fidelity International Discovery Fund 2,294,410 180,428 Heartland Value Plus Fund2 5,147,612 60,901 Hussman Strategic Growth Fund 983,557 287,576 Matthews Asian Growth & Income Fund 6,389,949 300,308 TCW Dividend Focused Fund - Class N3 4,267,377 254,215 Thornburg Investment Income Builder Fund - Institutional Class 6,213,016 134,121 Wells Fargo Advantage Dividend Income Fund - Investor Class2 2,479,894 Total Class 4 Funds (Cost $46,277,491) 51,432,985 Total Investment Companies (Cost $89,377,030) 103,888,034 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FUNDX CONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007, CONTINUED Shares Value Short-Term Investment: 0.2% 228,221 Fidelity Institutional Money Market Portfolio $ 228,221 Total Short-Term Investment (Cost $228,221) 228,221 Investment Purchased With Proceeds From Securities Lending - 2.7% 2,791,550 Mount Vernon Securities Lending Prime Portfolio4 2,791,550 Total Investment Purchased With Proceeds From Securities Lending (Cost $2,791,550) 2,791,550 Total Investments: 102.2% (Cost $92,396,801) 106,907,805 Liabilities in excess of other assets: (2.2)% (2,268,843 ) Net Assets: 100.0% $ 104,638,962 * Non-income producing. 1 This security or a portion of this security is out on loan at October 31, 2007.See Note 2 in the Notes to Financial Statements. 2 A portion of this security is considered illiquid.As of October 31, 2007, the value of these investments was $3,703,306 or 3.5% of net assets.See Note 2 in the Notes to the Financial Statements. 3 Security is fair valued.As of October 31, 2007, the fair value of this investment was $4,267,377, or 4.1% of total net assets.See Note 2 in the Notes to the Financial Statements. 4 The fund may loan securities representing up to one third of the value of its total assets to broker-dealers, banks, or other institutional borrowers of securities.The cash collateral received by the fund is invested in this money market fund.See Note 2 in the Notes to Financial Statements. ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily, Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 20 - FUNDX FLEXIBLE INCOME FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007 Shares Value Investment Companies: 98.7% Class 4 Funds: 30.6%^ 483,741 Alpha Hedged Strategies Fund1 $ 6,893,305 295,042 Buffalo Balanced Fund1 3,720,480 299,643 Gateway Fund 8,725,610 394,842 Matthews Asian Growth & Income Fund 8,773,385 410,720 Merger Fund 6,879,563 157,695 Permanent Portfolio 5,770,067 Total Class 4 Funds (Cost $36,891,769) 40,762,410 Class 5 Funds: 68.1%^ 200,809 Calvert Income Fund 3,373,592 161,325 Eaton Vance Floating-Rate & High Income Fund - Advisor Class 1,524,517 528,489 Eaton Vance Floating-Rate Fund - Institutional Class 5,068,208 1,258,932 Eaton Vance Strategic Income Fund - Class A 10,096,634 69,565 Fidelity Advisor Strategic Income Fund - Class T 822,259 1,287,134 John Hancock High-Yield Fund - Class A 7,169,339 644,818 Loomis Sayles Bond Fund - Institutional Class 9,646,481 567,596 Loomis Sayles Global Bond Fund - Institutional Class 9,098,572 442,692 Managers Short Duration Government Fund1 4,280,829 640,634 Oppenheimer International Bond Fund - Class A 4,208,967 1,417,887 Oppenheimer Strategic Income Fund - Class A 6,323,775 780,197 PIMCO Low Duration Fund - Institutional Class 7,848,786 552,764 PIMCO Floating Income Fund - Class D 5,649,252 632,905 Pioneer High-Yield Fund - Class A 7,284,731 277,406 Pioneer Strategic Income Fund - Class A 2,918,314 484,209 Western Asset Core Plus Bond Portfolio - Institutional Class 5,345,666 Total Class 5 Funds (Cost $88,752,569) 90,659,922 Total Investment Companies (Cost $125,644,338) 131,422,332 Short-Term Investment: 0.8% 1,019,461 Fidelity Institutional Money Market Portfolio 1,019,461 Total Short-Term Investment (Cost $1,019,461) 1,019,461 Total Investments: 99.5% (Cost $126,663,799) 132,441,793 Assets in excess of other liabilities: 0.5% 773,738 Net Assets: 100.0% $ 133,215,531 1 A portion of this security is considered illiquid.As of October 31, 2007, the value of these investments was $3,985,613 or 3.0% of net assets.See Note 2 in the Notes to the Financial Statements. ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity.Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 21 - FUNDX ETF AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007 Shares Value INVESTMENT COMPANIES: 99.1% Class 1 & 2 Funds: 99.1%^ 32,003 iPath MSCI India Total Return Fund*1 $ 2,938,195 13,488 iShares FTSE/Xinhua China 25 Index Fund1 2,947,263 80,863 iShares MSCI Australia Index Fund 2,806,755 34,359 iShares MSCI Brazil Index Fund1 2,941,130 78,346 iShares MSCI Canada Index Fund1 2,826,724 17,472 iShares MSCI Emerging Markets Index Fund1 2,921,144 69,475 iShares MSCI Germany Index Fund1 2,520,553 121,316 iShares MSCI Hong Kong Index Fund1 2,903,092 193,592 iShares MSCI Malaysia Index Fund1 2,537,991 15,358 iShares MSCI Pacific ex-Japan Index Fund 2,792,545 177,810 iShares MSCI Singapore Index Fund1 2,798,729 37,648 iShares MSCI South Korea Index Fund 2,814,565 10,888 iShares S&P Latin America 40 Index Fund 2,905,789 115,434 PowerShares Aerospace & Defense Fund 2,755,410 102,642 PowerShares Dynamic Oil & Gas Fund - Service Class*1 2,806,232 76,034 PowerShares Golden Dragon Halter USX China Portfolio1 2,944,037 24,920 Vanguard Emerging Markets Stock ETF 2,922,618 29,678 WisdomTree Pacific ex-Japan Total Dividend Fund1 2,794,777 Total Class 1 & 2 Funds (Cost $42,722,826) 50,877,549 Total Investment Companies (Cost $42,722,826) 50,877,549 SHORT-TERM INVESTMENT: 3.2% 1,617,290 Fidelity Institutional Money Market Portfolio 1,617,290 Total Short-Term Investment (Cost $1,617,290) 1,617,290 INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING - 31.3% 16,043,678 Mount Vernon Securities Lending Prime Portfolio2 16,043,678 Total Investment Purchased With Proceeds From Securities Lending (Cost $16,043,678) 16,043,678 Total Investments: 133.6% (Cost $60,383,794) 68,538,517 Liabilities in Excess of Other Assets: (33.6)% (17,212,178 ) Total Net Assets: 100.00% $ 51,326,339 * Non-income producing security. 1 This security or a portion of this security is out on loan at October 31, 2007.See Note 2 in the Notes to Financial Statements. 2 The fund may loan securities representing up to one third of the value of its total assets to broker-dealers, banks, or other institutional borrowers of securities.The cash collateral received by the fund is invested in this money market fund.See Note 2 in the Notes to Financial Statements. ^ CLASS 1: GROWTH - MOST SPECULATIVE STOCK ETF’S Class 1 includes ETFs that focus on special investments, industries or market sectors.Class 1 ETFs may invest in small, new and/or unseasoned companies.International ETFs may concentrate in a particular country or region, including “emerging markets” or economies not considered mature.These ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: GROWTH - SPECULATIVE STOCK ETF’S Class 2 includes ETFs invested in small or mid-sized companies.Many of these ETFs may lack diversification by focusing on a few industry sectors or concentrating their portfolios in a few individual holdings.These ETFs mostly hold common stocks, but may contain convertible bonds or other instruments.These ETFs may have moderate to high portfolio turnover. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FUNDX ETF UPGRADER FUNDS SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007 Shares Value INVESTMENT COMPANIES: 96.9% Class 1 & 2 Funds: 35.1%^ 4,000 iPath MSCI India Total Return Fund*1 $ 367,240 1,649 iShares FTSE/Xinhua China 25 Index Fund1 360,323 10,036 iShares MSCI Australia Index Fund 348,350 4,080 iShares MSCI Brazil Index Fund1 349,248 9,767 iShares MSCI Canada Index Fund 352,393 2,059 iShares MSCI Emerging Markets Index Fund1 344,244 8,402 iShares MSCI Germany Index Fund 304,825 14,483 iShares MSCI Hong Kong Index Fund1 346,578 22,883 iShares MSCI Malaysia Index Fund1 299,996 1,892 iShares MSCI Pacific ex-Japan Index Fund 344,022 22,379 iShares MSCI Singapore Index Fund1 352,245 4,856 iShares MSCI South Korea Index Fund 363,035 1,363 iShares S&P Latin America 40 Index Fund 363,758 12,754 PowerShares Aerospace & Defense Fund 304,438 40,495 PowerShares Dynamic Mid Cap Growth Fund1 1,002,251 12,873 PowerShares Dynamic Oil & Gas Fund - Service Class* 351,948 9,180 PowerShares Golden Dragon Halter USX China Portfolio1 355,450 2,969 Vanguard Emerging Markets Stock ETF 348,204 3,685 WisdomTree Pacific ex-Japan Total Dividend Fund1 347,016 Total Class 1 & 2 Funds (Cost $5,764,477) 7,205,564 Class 3 Funds: 61.8%^ 8,573 Diamonds Trust - Series 1 1,191,218 15,692 iShares MSCI EMU Index Fund 1,991,158 21,878 iShares Russell 1000 Growth Index Fund 1,389,472 23,848 streetTRACKS Dow Jones Euro Stoxx 50 ETF1 1,552,505 35,719 streetTRACKS Dow Jones Stoxx 50 ETF1 1,993,478 12,216 Vanguard European Stock ETF 1,000,613 29,735 Vanguard Growth ETF 1,984,811 4,813 WisdomTree DIEFA Fund 362,996 15,523 WisdomTree International Dividend Top 100 Fund 1,210,018 Total Class 3 Funds (Cost $11,738,295) 12,676,269 Total Investment Companies (Cost $17,502,772) 19,881,833 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 23 - FUNDX ETF UPGRADER FUNDS SCHEDULE OF INVESTMENTS AT OCTOBER 31, 2007, CONTINUED Shares Value SHORT-TERM INVESTMENT: 0.5% 108,501 Fidelity Institutional Money Market Portfolio $ 108,501 Total Short-Term Investment (Cost $108,501) 108,501 INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING - 18.2% 3,731,884 Mount Vernon Securities Lending Prime Portfolio2 3,731,884 Total Investment Purchased With Proceeds From Securities Lending (Cost $3,731,884) 3,731,884 Total Investments: 115.6% (Cost $21,343,157) 23,722,218 Liabilities in excess of other assets: (15.6)% (3,208,209 ) Net Assets: 100.00% $ 20,514,009 * Non-income producing security. 1 This security or a portion of this security is out on loan at October 31, 2007.See Note 2 in the Notes to Financial Statements. 2 The fund may loan securities representing up to one third of the value of its total assets to broker-dealers, banks, or other institutional borrowers of securities.The cash collateral received by the fund is invested in this money market fund.See Note 2 in the Notes to Financial Statements. ^ CLASS 1: GROWTH - MOST SPECULATIVE STOCK ETF’S Class 1 includes ETFs that focus on special investments, industries or market sectors.Class 1 ETFs may invest in small, new and/or unseasoned companies.International ETFs may concentrate in a particular country or region, including “emerging markets” or economies not considered mature.These ETFs may use investing techniques such as leveraging, margin, short positions or use of derivative instruments such as options or futures in ways likely to increase volatility. ^ CLASS 2: GROWTH - SPECULATIVE STOCK ETF’S Class 2 includes ETFs invested in small or mid-sized companies.Many of these ETFs may lack diversification by focusing on a few industry sectors or concentrating their portfolios in a few individual holdings.These ETFs mostly hold common stocks, but may contain convertible bonds or other instruments.These ETFs may have moderate to high portfolio turnover. ^ CLASS 3: GROWTH - HIGHER QUALITY STOCK ETF’S Generally, Class 3 ETFs are comprised of diversified portfolios invested in well-established companies.Such portfolios may include some fixed-income instruments such as bonds, convertibles, preferred stock or cash and may have flexibility to move to large cash positions.International (foreign) or global (foreign and domestic) ETFs in this class tend to invest in larger companies in mature economies (e.g., Europe & Japan).Primary objectives among these ETFs include long-term growth with little emphasis on income. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 24 - FUNDX UPGRADER FUNDS STATEMENTS OF ASSETS AND LIABILITIES AT OCTOBER 31, 2007 FundX FundX FundX FundX Aggressive Conservative FundX Flexible ETF Aggressive FundX ETF Upgrader Fund Upgrader Fund Upgrader Fund Income Fund Upgrader Fund Upgrader Fund ASSETS Investments in securities, at value (identified cost $835,606,925, $304,004,322, $92,396,801, $126,663,799, $60,383,794, $21,343,157, respectively)* (Note 2) $ 1,045,654,925 $ 384,912,373 $ 106,907,805 $ 132,441,793 $ 68,538,517 $ 23,722,218 Cash — — — 11,230 — — Receivables: Fund shares sold 3,367,186 1,978,707 977,675 1,216,711 1,996,080 1,305,061 Dividends and interest 64,282 15,970 33,576 332,960 5,661 1,905 Securities lending income (Note 2) 198,544 114,398 4,526 — 25,445 5,357 Prepaid expenses 24,867 10,005 11,276 18,807 9,836 6,770 Total assets 1,049,309,804 387,031,453 107,934,858 134,021,501 70,575,539 25,041,311 LIABILITIES Payables: Collateral on securities loaned, at value (Note 2) 104,020,858 55,641,818 2,791,550 — 16,043,678 3,731,884 Investment securities purchased 1,719,858 835,754 208,000 300,000 3,050,845 687,331 Fund shares redeemed 1,260,000 57,641 152,930 369,413 77,819 60,420 Investment advisory fees, net 719,529 265,348 86,186 84,156 38,484 11,225 Administration fees 94,028 28,232 12,043 4,731 1,456 1,296 Custody fees 12,729 5,106 1,848 2,581 4,125 2,031 Fund accounting fees 22,356 8,243 3,218 4,024 1,613 1,536 Transfer agent fees 118,429 49,337 15,490 20,443 8,293 7,260 Chief compliance officer fees 632 632 632 632 634 634 Other accrued expenses 38,897 33,953 23,999 19,990 22,253 23,685 Total liabilities 108,007,316 56,926,064 3,295,896 805,970 19,249,200 4,527,302 NET ASSETS $ 941,302,488 $ 330,105,389 $ 104,638,962 $ 133,215,531 $ 51,326,339 $ 20,514,009 Net assets applicable to shares outstanding 941,302,488 330,105,389 104,638,962 133,215,531 51,326,339 20,514,009 Shares outstanding; unlimited number of shares authorized without par value 18,957,703 5,641,880 2,609,937 4,307,155 1,527,909 691,519 Net asset value, offering and redemption price per share $ 49.65 $ 58.51 $ 40.09 $ 30.93 $ 33.59 $ 29.67 COMPONENTS OF NET ASSETS Paid-in capital 662,030,931 224,908,820 82,481,762 124,649,026 43,265,262 18,096,429 Undistributed net investment income — — 309,914 3,823,434 — — Accumulated net realized gain (loss) on investments 69,223,557 24,288,518 7,336,282 (1,034,923 ) (93,646 ) 38,519 Net unrealized appreciation on investments 210,048,000 80,908,051 14,511,004 5,777,994 8,154,723 2,379,061 Net assets $ 941,302,488 $ 330,105,389 $ 104,638,962 $ 133,215,531 $ 51,326,339 $ 20,514,009 *Market value of securities on loan $ 102,400,428 $ 54,772,770 $ 2,752,270 $ — $ 15,831,834 $ 3,682,628 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 25 - FUNDX UPGRADER FUNDS STATEMENTS OF OPERATIONS FOR THE YEAR ENDED OCTOBER 31, 2007 FundX FundX FundX FundX Aggressive Conservative FundX Flexible ETF Aggressive FundX ETF Upgrader Fund Upgrader Fund Upgrader Fund Income Fund Upgrader Fund* Upgrader Fund* INVESTMENT INCOME Dividends $ 14,800,914 $ 4,706,690 $ 2,448,236 $ 6,131,652 $ 24,215 $ 82,111 Interest 136,682 53,278 19,157 17,787 18,945 9,417 Securities lending income, net (Note 2) 744,683 384,557 8,554 — 70,703 15,882 Total investment income 15,682,279 5,144,525 2,475,947 6,149,439 113,863 107,410 EXPENSES (NOTE 3) Investment advisory fees 7,518,684 2,657,808 949,484 814,967 136,805 102,825 Transfer agent fees 680,796 241,828 89,514 121,088 22,992 21,476 Administration fees 370,323 125,660 44,996 55,204 11,401 11,241 Fund accounting fees 130,331 46,191 18,344 17,892 3,177 3,177 Custody fees 70,679 34,061 10,342 13,311 16,013 15,260 Registration fees 79,540 52,883 21,740 21,836 17,934 20,258 Interest expense (Note 6) 54,222 43,448 15,412 7,454 — — Reports to shareholders 51,876 19,793 9,504 7,096 5,979 7,779 Trustee fees 33,000 15,804 9,453 10,353 4,678 4,609 Audit fees 22,001 21,001 17,500 17,500 17,500 17,500 Miscellaneous expenses 19,584 10,206 6,357 6,357 2,150 2,150 Insurance expense 16,774 4,644 2,135 2,189 681 679 Legal fees 9,223 9,201 9,201 9,156 4,668 4,668 Chief compliance officer fees 2,019 2,019 2,019 2,019 1,378 1,378 Total expenses 9,059,052 3,284,547 1,206,001 1,106,422 245,356 213,000 Plus: prior year fees waived subject to recoupment — — 31,778 48,451 — — Less: fees waived — (40,841 ) (58,764 ) Less: expenses paid indirectly (Note 3) (370,069 ) (108,507 ) (48,923 ) (72,749 ) — — Net expenses 8,688,983 3,176,040 1,188,856 1,082,124 204,515 154,236 Net investment income (loss) 6,993,296 1,968,485 1,287,091 5,067,315 (90,652 ) (46,826 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments 56,621,119 20,115,024 5,405,012 (889,893 ) (2,994 ) 85,345 Capital gain distributions from regulated investment companies 15,775,231 5,754,992 1,965,317 639,315 — — Change in net unrealized appreciation on investments 138,199,535 59,273,166 6,271,688 3,717,246 8,154,723 2,379,061 Net realized and unrealized gain on investments 210,595,885 85,143,182 13,642,017 3,466,668 8,151,729 2,464,406 Net increase in net assets resulting from operations $ 217,589,181 $ 87,111,667 $ 14,929,108 $ 8,533,983 $ 8,061,077 $ 2,417,580 * Fund commenced operations onJanuary 31, 2007. WWW.UPGRADERFUNDS.COM - 26 - FUNDX UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2007 October 31, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ 6,993,296 $ (489,911 ) Net realized gain on investments 56,621,119 35,676,854 Capital gain distributions from regulated investment companies 15,775,231 6,117,578 Change in net unrealized appreciation on investments 138,199,535 42,579,245 Net increase in net assets resultingfrom operations 217,589,181 83,883,766 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (6,992,417 ) (142,337 ) From net realized gain (42,699,419 ) (22,916,042 ) Total distributions to shareholders (49,691,836 ) (23,058,379 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) 117,400,216 256,451,832 Total increase in net assets 285,297,561 317,277,219 NET ASSETS Beginning of year 656,004,927 338,727,708 End of year $ 941,302,488 $ 656,004,927 (a) Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2007 October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 8,763,323 $ 378,855,199 12,325,967 $ 474,091,410 Shares issued in reinvestment of distributions 1,190,069 48,340,616 607,865 22,436,301 Shares redeemed (b) (7,175,979 ) (309,795,599 ) (6,263,115 ) (240,075,879 ) Net increase 2,777,413 $ 117,400,216 6,670,717 $ 256,451,832 (b) Net of redemption fees of $81,097 and $200,977, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 27 - FUNDX AGGRESSIVE UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2007 October 31, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ 1,968,485 $ (202,813 ) Net realized gain on investments 20,115,024 6,712,419 Capital gain distributions from regulated investment companies 5,754,992 1,525,074 Change in net unrealized appreciation on investments 59,273,166 13,743,631 Net increase in net assets resulting from operations 87,111,667 21,778,311 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (1,968,202 ) — From net realized gain (8,585,076 ) (3,799,391 ) Total distributions to shareholders (10,553,278 ) (3,799,391 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) 18,741,023 146,422,797 Total increase in net assets 95,299,412 164,401,717 NET ASSETS Beginning of year 234,805,977 70,404,260 End of year $ 330,105,389 $ 234,805,977 (a) Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2007 October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 3,505,959 $ 173,381,692 5,977,122 $ 252,027,286 Shares issued in reinvestment of distributions 223,334 10,266,638 90,580 3,693,834 Shares redeemed (b) (3,399,214 ) (164,907,307 ) (2,604,293 ) (109,298,323 ) Net increase 330,079 $ 18,741,023 3,463,409 $ 146,422,797 (b) Net of redemption fees of $92,381 and $302,712, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 28 - FUNDX CONSERVATIVE UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2007 October 31, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 1,287,091 $ 372,110 Net realized gain on investments 5,405,012 2,443,930 Capital gain distributions from regulated investment companies 1,965,317 962,613 Change in net unrealized appreciation on investments 6,271,688 5,594,821 Net increase in net assets resultingfrom operations 14,929,108 9,373,474 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (977,177 ) (468,614 ) From net realized gains (3,363,190 ) (2,075,284 ) Total distributions to shareholders (4,340,367 ) (2,543,898 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) 15,703,515 27,674,305 Total increase in net assets 26,292,256 34,503,881 NET ASSETS Beginning of year 78,346,706 43,842,825 End of year $ 104,638,962 $ 78,346,706 Undistributed net investment income $ 309,914 $ — (a) Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2007 October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 1,501,666 $ 55,744,050 1,377,870 $ 46,593,705 Shares issued in reinvestment of distributions 116,187 4,154,857 74,670 2,432,000 Shares redeemed (b) (1,191,148 ) (44,195,392 ) (634,708 ) (21,351,400 ) Net increase 426,705 $ 15,703,515 817,832 $ 27,674,305 (b) Net of redemption fees of $27,158 and $11,883, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 29 - FUNDX FLEXIBLE INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2007 October 31, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 5,067,315 $ 2,461,753 Net realized loss on investments (889,893 ) (669,072 ) Capital gain distributions from regulated investment companies 639,315 208,331 Change in net unrealized appreciation on investments 3,717,246 2,007,663 Net increase in net assets resultingfrom operations 8,533,983 4,008,675 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (3,077,793 ) (1,484,200 ) Total distributions to shareholders (3,077,793 ) (1,484,200 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) 57,585,404 28,987,169 Total increase in net assets 63,041,594 31,511,644 NET ASSETS Beginning of year 70,173,937 38,662,293 End of year $ 133,215,531 $ 70,173,937 Undistributed net investment income $ 3,823,434 $ 1,833,912 (a) Summary of capital share transactions is as follows: Year Ended Year Ended October 31, 2007 October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 3,793,437 $ 113,711,486 1,690,658 $ 48,279,338 Shares issued in reinvestment of distributions 103,968 3,040,019 52,336 1,460,182 Shares redeemed (b) (1,972,011 ) (59,166,101 ) (725,787 ) (20,752,351 ) Net increase 1,925,394 $ 57,585,404 1,017,207 $ 28,987,169 (b) Net of redemption fees of $14,800 and $6,820, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FUNDX ETF AGGRESSIVE UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Period Ended October 31, 2007* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ (90,652 ) Net realized loss on investments (2,994 ) Change in net unrealized appreciation on investments 8,154,723 Net increase in net assets resultingfrom operations 8,061,077 CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) 43,265,262 Total increase in net assets 51,326,339 NET ASSETS Beginning of period — End of period $ 51,326,339 (a) Summary of capital share transactions is as follows: Period Ended 10/31/2007* Shares Value Shares sold 1,907,936 $ 53,683,833 Shares redeemed (b) (380,027 ) (10,418,571 ) Net increase 1,527,909 $ 43,265,262 * Fund commenced operations January 31, 2007 (b) Net of redemption fees of $198. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 31 - FUNDX ETF UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Period Ended October 31, 2007* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ (46,826 ) Net realized gain on investments 85,345 Change in net unrealized appreciation on investments 2,379,061 Net increase in net assets resultingfrom operations 2,417,580 CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) 18,096,429 Total increase in net assets 20,514,009 NET ASSETS Beginning of period — End of period $ 20,514,009 (a)
